Citation Nr: 0010138	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  99-01 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetic neuropathy 
claimed as acute and subacute peripheral neuropathy, 
secondary to Agent Orange exposure.

2.  Entitlement to service connection for a skin disorder, 
including seborrheic dermatitis, secondary to Agent Orange 
exposure.

3.  Entitlement to service connection for a kidney disorder, 
secondary to Agent Orange exposure.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic disorder 
manifested by diabetes mellitus, neuropathy and ataxia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant had active service from May 1968 to May 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Winston-Salem, North Carolina, Regional 
Office (RO).


FINDINGS OF FACT

1.  The appellant had active service in Vietnam during the 
Vietnam era.  

2.  The VA does not recognize diabetic neuropathy as causally 
related to exposure to herbicide agents used in Vietnam.

3.  The record does not contain competent evidence of a nexus 
between diabetic neuropathy and injury or disease, including 
claimed exposure to Agent Orange, during the veteran's active 
service.

4.  The VA does not recognize seborrheic dermatitis as 
causally related to exposure to herbicide agents used in 
Vietnam.

5.  The record does not contain competent evidence of a nexus 
between seborrheic dermatitis and injury or disease, 
including claimed exposure to Agent Orange, during the 
veteran's active service.

6. The VA does not recognize kidney stones as causally 
related to exposure to herbicide agents used in Vietnam.

7.  The record does not contain competent evidence of a nexus 
between any current kidney disorder and injury or disease, 
including claimed exposure to Agent Orange, during the 
veteran's active service.

8.  In April 1994, the RO denied the claim for service 
connection for a chronic disorder manifested by diabetes 
mellitus, neuropathy and ataxia.

9.  The veteran did not perfect an appeal from the April 1994 
denial of service connection for a chronic disorder 
manifested by diabetes mellitus, neuropathy and ataxia.

10.  The evidence submitted since the RO's April 1994 
decision either does not bear directly and substantially upon 
the specific matter under consideration, or is cumulative or 
redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for diabetic neuropathy claimed as acute and 
subacute peripheral neuropathy, claimed as due to herbicide 
agents used in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1113, 
1116, 5107 (West 1991); 38 C.F.R. §§ 3.307(a), 3.309(e) 
(1999).

2.  The appellant has not submitted evidence of a well-
grounded claim for a skin disorder, including seborrheic 
dermatitis, claimed as due to herbicide agents used in 
Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 
1991); 38 C.F.R. §§ 3.307(a), 3.309(e) (1999).

3.  The appellant has not submitted evidence of a well-
grounded claim for a kidney disorder including kidney stones, 
claimed as due to herbicide agents used in Vietnam.  38 
U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 1991); 38 
C.F.R. §§ 3.307(a), 3.309(e) (1999).

4.  The April 1994 decision of the RO denying service 
connection for a chronic disorder manifested by diabetes 
mellitus, neuropathy and ataxia is final; the additional 
evidence received since the RO's April 1994 decision is not 
new and material, and the veteran's claim for benefits has 
not been reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.310, 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well Grounded Claim

The appellant contends that Agent Orange exposure caused 
diabetic neuropathy (claimed as acute and subacute peripheral 
neuropathy), kidney stones, and a skin disorder.  

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant has presented 
evidence of a well-grounded claim; that is, one that is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail and there is no duty to assist him 
further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 5107 
(West 1991), Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court), held that the appellant in that case 
had not presented a well-grounded claim as a matter of law.  
The Court pointed out that, unlike civil actions, the VA 
benefits system requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak, 2 Vet. 
App. at 611.  The evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19 (1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999).

In this case, the claims of service connection for diabetic 
neuropathy (claimed as acute and subacute peripheral 
neuropathy), kidney stones, and a skin disorder, are not well 
grounded.  When a claim is not well grounded, VA does not 
have a statutory duty to assist a claimant in developing 
facts pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 65, 77-80 (1995).  Here, the RO fulfilled 
this obligation in a statement of the case (SOC) that 
informed the veteran of the reasons these claims had been 
denied.  Also, by this decision, the Board informs the 
appellant of the type of evidence needed to make his claims 
well grounded.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific piece of 
evidence that, if submitted, could make these claims well 
grounded.  He has pointed out that his DD Form 214 contains a 
Social Security number that has one wrong digit, and has 
requested that the RO obtain any service medical records 
filed under the erroneous number.  The Board notes that the 
RO's July 1993 request for service medical records used the 
Social Security number listed on the DD Form 214.  

Although the RO did not specifically state that it denied 
these claims on the basis that they were not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(when the Board decision disallows a claim on the merits and 
the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm, rather than vacate, the 
Board's decision, on the basis of nonprejudicial error).

II.  Agent Orange 

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in service. 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

For purposes of the present case, the Board points out that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 
12 Vet. App. 164 (1999).  Specifically, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e)(1999).  All of the presumptive cancers, 
with the exception of respiratory cancers (which have a 30 
year presumptive period), may be presumed to have been 
incurred during active military service as a result of 
exposure to Agent Orange, if manifest to a degree of 10 
percent at any time subsequent to exposure to Agent Orange 
during active service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

A review of the record shows that in October 1992, the 
veteran sought private evaluation due to severe dizziness and 
ataxia.  Subsequent to extensive evaluation by several 
physicians, the etiology of the veteran's symptoms was 
uncertain.  One physician, R.V. Fulk, M.D.,  postulated that 
his history suggested a generalized central nervous system 
dysfunction which was related to poor diabetic control in 
association with warm temperatures.  Dr. Fulk also noted in a 
January 1993 statement that two other physicians opined that 
the etiology of the veteran's symptoms was due to peripheral 
neuropathy. 

The veteran underwent an Agent Orange examination in August 
1993, the pertinent diagnoses included diabetes, chronic skin 
rash, and history of kidney stones.  He was referred to the 
dermatology clinic for evaluation for his skin disorder, 
which diagnosed seborrheic dermatitis in November 1993.  In 
December 1993, he underwent VA examination, the diagnoses 
included severe ataxia, insulin dependent diabetes mellitus 
and diabetic neuropathy.  VA outpatient records dated between 
1994 and 1996 show that the veteran continued to seek 
treatment for his disabilities.  The pertinent diagnoses 
included seborrheic dermatitis and diabetic neuropathy.

Although the appellant argues that his exposure to Agent 
Orange while in Vietnam, which is presumed for a veteran who 
served in the Republic of Vietnam during the Vietnam era and 
who develops one of the diseases listed in 38 C.F.R. 
§ 3.309(e), resulted in the development of numbness of the 
extremities, the Board notes that neither seborrheic 
dermatitis, kidney stones nor the diagnosed diabetic 
neuropathy is among the disabilities subject to presumptive 
service connection as due to Agent Orange exposure.  The 
Secretary of VA has formally announced that a presumption of 
service connection based on herbicide exposure in Vietnam is 
not warranted for certain conditions or for "any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is 
warranted."  See 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. 
Reg. 41442 (Aug. 8, 1996); 65 Fed. Reg. 59232 (Nov. 2, 1999).  
Accordingly, the Board concludes that the veteran has not met 
his burden of presenting well-grounded claims for service 
connection for seborrheic dermatitis, kidney stones or the 
diabetic neuropathy secondary to Agent Orange exposure.

The Board notes that the record shows that physicians who 
evaluated the veteran in 1992 considered peripheral 
neuropathy as the etiology of the veteran's vertigo.  For 
purposes of 38 C.F.R. § 3.309(e), "acute and subacute 
peripheral neuropathy" is defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide and resolves within two years of date of onset.  
As such "acute and subacute peripheral neuropathy" was not 
diagnosed and this tentative diagnosis is not considered for 
presumptive service connection on the basis of exposure to 
herbicides under 38 C.F.R. §§ 3.307 and 3.309.

III.  Direct Service Connection

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  The United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to herbicides.  Brock v. Brown, 
10 Vet. App. 155, 160 (1998).  I conclude, however, that the 
veteran has not presented well-grounded claims for service 
connection for these disabilities on a direct basis.

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis -- at the 
August 1993 Agent Orange examination, the veteran reported a 
history of kidney stones in 1991.  Included in the diagnoses 
was a history of kidney stones.  Although this diagnosis has 
not been confirmed by subsequent medical personnel, I find 
that it minimally satisfies this requirement. 

In regard to diabetic neuropathy and skin disorder, as noted 
above, VA and private records relate diagnoses of diabetic 
neuropathy and seborrheic dermatitis.  Moreover, private 
physicians have considered a diagnosis of peripheral 
neuropathy.  This satisfies this requirement.

Concerning the second element, evidence of inservice injury 
or disease, service medical records relate that a benign 
granuloma was removed from the veteran's mandible in March 
1969.  Furthermore, the veteran claimed at his personal 
hearing that he began to experience skin problems while 
stationed in Okinawa.  He reported that he was required to 
ship leaking drums of Agent Orange to Vietnam.

In regard to the remaining disorders, a review of the record 
does not show that the veteran has claimed inservice 
manifestations of kidney stone or diabetic neuropathy.  At 
his personal hearing held in February 2000, he indicated that 
he did not experience kidney stones until 1991 or 1992 and 
symptoms of neuropathy until 1992.  Moreover, service medical 
records are devoid of complaints, treatment or diagnoses 
regarding either kidney stones or diabetic neuropathy.  In 
fact, the earliest evidence documenting diabetic neuropathy 
is private treatment records compiled in 1992.  In regard to 
kidney stones, there is no evidence of this disability until 
his reported history of kidney stones in 1991.  The Board 
finds it significant that there was an extended period of 
time, more than 18 years, between service discharge and the 
report of these disabilities.  Cf. Mense v. Derwinski, 1 Vet. 
App. 354 (1991) (veteran failed to provide evidence of 
continuity of symptomatology of low back condition).  
However, the claimed exposure to herbicides in service may be 
sufficient for this element of a well-grounded claim.  The 
Board need not conclude whether the record contains evidence 
of this element of a well-grounded claim, as these claims are 
not well grounded on another basis. 

In this regard, the veteran's claims for service connection 
for these disabilities must fail due to the lack of evidence 
of the third element:  The record does not contain any 
competent medical evidence that these disabilities resulted 
from disease or injury in service or as a result of Agent 
Orange exposure therein.  There are no medical statements or 
opinions concerning this nexus.  The veteran asserts that his 
disorders resulted from military service.  As a lay person, 
however, he does not have the medical expertise to conclude 
that there is an etiological relationship between his 
disorders and military service.  Medical diagnoses involve 
questions that are beyond the range of common experience and 
common knowledge, and require the knowledge and experience of 
a trained physician.  Because the veteran has no expertise in 
medical matters, he is not competent to make a determination 
on the etiology of his claimed disorders.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

In summary, the veteran has failed to present competent 
medical evidence of a nexus between kidney stones, diabetic 
neuropathy or a current skin disorder and disease or injury 
during his military service.  Accordingly, the Board 
concludes that he has not met presented well-grounded claims 
for service connection.  

IV.  New and Material Evidence

In this case, the RO denied service connection for a chronic 
condition causing amaurosis fugax and diabetes mellitus with 
neuropathy and ataxia by a rating decision in April 1994, of 
which the veteran was informed in May 1994.  He filed a 
notice of disagreement in June 1994, and the RO issued a 
statement of the case in July 1994.  The veteran did not file 
a substantive appeal thereafter.  He has since attempted to 
reopen the claim for service connection for a chronic 
disorder manifested by diabetes mellitus, neuropathy and 
ataxia.

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court cited 
Edenfield v. Brown, 8 Vet. App. 38 (1995), and noted that 
38 U.S.C.A. §§ 5108, 7104(b), and 7105(c) required that to 
reopen a previously and finally disallowed claim (whether 
decided by the Board or an RO) there must be "new and 
material presented or secured" since the time that the claim 
was finally disallowed on any basis.  Evans, 9 Vet. App. at 
283.  

An unappealed rating decision is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104 (1999).  An appellant must 
present "new and material" evidence before VA is required 
to reopen, develop, and adjudicate a prior final claim as to 
its merits.  YT v. Brown, 9 Vet. App. 195 (1996).  "[A]bsent 
the submission of new and material evidence, the claim cannot 
be reopened or readjudicated by the VA."  Henderson v. 
Brown, 6 Vet. App. 45, 46 (1993).  If the appellant fails to 
meet either part of this threshold requirement, the Board is 
not required to consider the merits of the claims.  

The question before the Board is the limited to whether the 
veteran has submitted new and material evidence to reopen his 
previously denied claim.  To reopen a finally denied claim, a 
veteran must submit new and material evidence.  38 U.S.C.A. 
§ 5108, 7105 (West 1991); 38 C.F.R. § 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

It must be determined whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

As explained below, none of the evidence added to the record 
since the RO's decision, either by itself or in the context 
of all the evidence, both old and new, provides medical 
evidence reflecting that the claimed disability is related to 
service.  The Board concludes that the additional evidence 
does not constitute new and material evidence sufficient to 
reopen the claim for service connection.  

VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the new and material evidence needed to 
complete his claim.  Graves v. Brown, 8 Vet. App. 522, 525 
(1995).  This obligation depends on the particular facts of 
the case and the extent to which VA has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  
Here, the RO fulfilled its obligation in its rating decision 
and statement of the case in which it informed the veteran of 
the reasons his claim had not been reopened.  38 U.S.C.A. 
§ 5103(a).  Also, by this decision, the Board informs the 
appellant of the type of new and material evidence needed to 
reopen his claim.  Unlike Graves, the appellant in this case 
has not put VA on notice of the existence of specific 
evidence that may be both new and material, and sufficient to 
reopen his claim for service connection.

In April 1994, the RO denied service connection for a chronic 
disorder manifested by diabetes mellitus, neuropathy and 
ataxia.  The evidence then considered by the RO included the 
veteran's service medical records and post service clinical 
reports.  

The service medical records do not show any complaints, 
manifestations, treatment or diagnoses regarding a chronic 
disorder manifested by diabetes mellitus, neuropathy and 
ataxia.   

As reported above, post service medical records shows that in 
October 1992, the veteran sought private evaluation due to 
severe ataxia.  A private physician speculated that his 
history suggested a generalized central nervous system 
dysfunction, which was related to poor diabetic control in 
association with warm temperatures.  It was also reported 
that two other physicians opined that the etiology of the 
veteran's vertigo was due to peripheral neuropathy.  The 
December 1993 VA examination report includes diagnoses of 
severe ataxia, insulin dependent diabetes mellitus and 
diabetic neuropathy.

Records submitted after the April 1994 rating decision 
include written statements and testimony of the veteran, as 
well as, VA clinical records.  After a review of the record, 
the Board concludes that this evidence is not new and 
material.  Accordingly, the claim is not reopened.

The veteran's written statements regarding diabetes mellitus, 
neuropathy and ataxia, for the most part, basically recount 
his earlier statements.  They are in essence cumulative and 
redundant.  Despite the statements of the veteran to the 
effect that he has a chronic disorder manifested by diabetes 
mellitus, neuropathy and ataxia that is related to military 
service, there is no objective medical evidence showing the 
presence of a chronic disorder during service or within a 
reasonable time thereafter.  I find the clinical evidence, or 
rather the absence of medical evidence linking his disorder 
to service, more probative in this regard.  It should be 
noted that the veteran would be competent to relate what he 
experienced, e.g., that he had symptoms of neuropathy or 
ataxia; however, he would not be competent to state the 
diagnosis.  See Layno v. Brown, 6 Vet. App. 465 (1994).

The additional clinical records show that the veteran is 
receiving treatment for mostly unrelated disabilities.  The 
records that can be considered probative to his claim simply 
show that he is receiving ongoing treatment for diabetes 
mellitus and diabetic neuropathy.  Although this medical 
evidence is new, and reports current diagnoses, this 
additional documentation solely addresses the veteran's 
current medical condition, without commenting on the 
veteran's claimed disability.  Not only do the clinical 
records pertain to treatment provided years after separation 
from active service, this evidence does not address or 
contradict the reasoning offered in support of the prior 
decision.  It has no bearing on the issue of service 
incurrence and therefore, is not material.  See Shoop v. 
Derwinski, 3 Vet. App. 45, 47 (1992).

As none of the evidence added to the record since the RO's 
1994 decision, either by itself or in the context of all the 
evidence, both old and new, is competent medical evidence 
reflecting evidence of a chronic disorder manifested by 
diabetes mellitus, neuropathy and ataxia, the Board concludes 
that it does not constitute new and material evidence 
sufficient to reopen the claim for service connection.  
Therefore, the RO's decision in April 1994 remains final, and 
the claim is not reopened.


ORDER

Service connection for diabetic neuropathy claimed as acute 
and subacute peripheral neuropathy is denied.

Service connection for a skin disorder including seborrheic 
dermatitis is denied.

Service connection for a kidney disorder is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a chronic 
disorder manifested by diabetes mellitus, neuropathy and 
ataxia, the benefits sought on appeal are denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 
- 14 -


- 1 -


